S3 7-/5
                                ELECTRONIC RECORD




COA#       05-14-01203-CR                        OFFENSE:        49.04


           Mark Patrick Fibranz v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:       AFFIRMED                  TRIAL COURT: County Criminal Court No. 8


DATE: 06/10/15                    Publish: NO    TC CASE #:      M12-36516




                        IN THE COURT OF CRIMINAL APPEALS


         Mark Patrick Fibranz v. The State of
STYLE:   Texas                                        CCA#:           %V\mlS
         APPELLANT'**                 Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^FJStrb                                      JUDGE:

DATE:      /O//<H204T                                 SIGNED:                        PC:

JUDGE:      ^L Ci"^                                   PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD